Title: To James Madison from James Monroe, 11 November 1807
From: Monroe, James,Pinkney, William
To: Madison, James



Sir,
London Jany. 11 1807.

We have the pleasure to inform you that we concluded a treaty of amity navigation and commerce with the British government on the 31st. ult, and that Mr Purviance sailed with the treaty for the United States on the 11 instant.  The interval has been laboriously employed in performing certain duties incident to that event, & especially in preparing our dispatch to our government.  We seize the first moment of leisure to communicate it to you, and, to promote dispatch and safety, commit our letter to Major Hunt, who will have the pleasure of bringing us your reply.
Some considerable time must necessarily elapse before the treaty, if approved, can be ratified by our government; in the interim we consider it our duty to give to you in confidence a correct outline of its contents.  It may be important for you to possess this information, to make a suitable impression on the government of France, of such parts, as may be supposed to have some relation to its interests, and it certainly will be so in reference to a late measure of the French government, as you will find by the following details.
The treaty touches all the subjects which are comprized in its title.  It regulates the commercial intercourse, between the United States and the British dominions in Europe, on principles of strict reciprocity, equally in respect to the duties on vessels, and goods or produce.  Each party has a right to raise the tonnage duty on the vessels of the other in its own ports to a level with that which is paid by its vessels in the ports of the other party.  Neither party can impose any higher duty on the produce or manufactures of the other than is imposed on the like articles from every other country; and all countervailing or discriminating duties on such articles, to encourage the navigation of one party at the expence of the other are prohibited.  The intercourse with India is placed nearly on the same footing it held by the treaty of 1794.  This part of the subject gave us, in consequence of the jealousy of the India Company, much trouble, created great delay, and was finally not arranged entirely to our satisfaction.  We are however persuaded that the arrangement made will on the whole be approved.  The trade with the West Indies is left open for future adjustment, each party retaining the right to regulate it in the interim as it thinks fit.  This right was reserved to enable the United States to counteract any unfair regulations of that trade by the British government, if such should be made.  In favor of neutral rights some important regulations have been entered into.  The great question of the trade with enemies colonies is placed, as we presume, on a good footing.  The productions of such colonies on being landed in the U. S. and paying a duty of two per cent to our government, may be carried to Europe, to the parent country and of course to every other, in the same ship, and by the same proprietor; and in like manner the manufactures and productions of the parent and other countries may be carried to the colonies on being landed in the U. S. and paying there a duty of one per cent.  Provisions are not contained in the list of contraband of war, nor are tar and turpentine except when destined to a place 

as we presume, cannot fail to be highly appreciated by the French Government.  1st.  the stipulation in favor of our trade with enemies colonies, by which we shall be enabled to supply France and her allies with the productions of their Colonies.  2d.  The omission of provisions in the article relative to contraband.  We laboured hard to render more important services to our country, and to neutral nations, in respect to neutral rights; but it was impossible to accomplish more than has been done.  It will be recollected in forming a just estimate of the part our Government has acted in this great question, that the Northern Powers have been from the commencement, and still are, in an opposite interest; that the U. S. have stood alone & unsupported against Great Britain, at a time when her preponderance at Sea was greater than at any former epoch. Having given you the above information we proceed to notice a circumstance which had nearly prevented the formation of any treaty, by causing a premature rupture of the negociation, and which puts in danger, even in the present state, its ratification, as it does the observance of the treaty by this government, in case it should be ratified by it.  The circumstance to which we allude is the decree of the Emperor of France, at Berlin, of the 21st. of Novr. last.  The first article of that decree declares Great Britain and Ireland in a state of blockade; the 2d. prohibits all trade and Intercourse with them, and the 6th. all trade in English Merchandise, whether of the parent country or its colonies.  We decline stating the other articles as they are well known to you.  An account of this decree reached us at a time when the negociation was far advanced, and it produced so great an effect on the whole nation, and on the government itself, that there was much cause to apprehend for a few days that it would put an end to the business.  The example or rather the invitation it gave to this Government, to blockade all the ports of France, and her allies, to seize all colony produce, and the produce and manufactures of those powers wherever found, was so striking and the temptation so great, that it was almost impossible to resist it. The British Commissioners proposed to suspend the business and not conclude a treaty, until after our government should have been consulted, and given satisfactory assurance of its determination, to support its rights against that decree.  They insisted that, unless the U. S. would engage to maintain the integrity of their neutral character against encroachments from the opposite belligerent it would be unfair and highly improper for them to bind their government to the observance of any neutral rights, and more especially of concessions of what they deemed to be their unquestionable maritime rights, as they presumed they should do by signing the treaty after seeing the decree without such an engagement, let the conduct of our government be what it might.
We told them that to such an application, under such circumstances, we presumed our government could give no reply, as in forming a treaty with G. B. it was not probable it would be willing to enter into any engagement with her as to the part it would act in any case, even one of positive aggression, with France: that, as an independant power, friendly to both the parties, the U. S. ought to be at liberty to settle with each all their concerns freely and in their own mode, and that we were satisfied they would on no account derogate from their right so to do: that the question which was depending with G. B. stood on its own merits, and ought to be settled by that standard: that it was not known that the decree referred to was intended to comprehend the U. S.: that it admitted a different construction; and that no seizure of an American vessel had been made under it.  We therefore urged that the Negociation should be concluded and the treaty signed without delay.  The subject was some time under the consideration of the Cabinet, after which the British Commissioners informed us, that, altho’ it might be proper for our Government to retain the right to act as it thought fit in regard to the decree of France, supposing the U. S. to be comprised in it, nevertheless their Government could not restrain itself, even by implication, from counteracting the measures of France, in case the U. S. did not support their rights as a neutral nation.  They added that, as their Government was desirous to settle amicably all differences with the U. S., they were willing to conclude the treaty with a reservation of that right only.  We could not prevent their making to us any declaration they might think fit at the time they should sign the treaty; we objected however to the introduction of any stipulation to that effect into the treaty.  In this respect they accomodated also, by adopting the plan of presenting us a paper distinct from the instrument, by which the right of their Government is reserved, to be exercised only in the case, and under the circumstances, above stated.  To this paper we were not a party, nor did we in any respect give it our sanction.  It is the act of the British Commissioners only, and as such has been transmitted to our Government.
Thus you will observe that this business is placed on a footing perfectly honourable to our Government, and equally so to France.  We are under no engagement to this government, of any kind, in reference to that decree, and it remains a subject of fair and amicable discussion, between you and the minister of foreign relations, whether the U. S. are comprised in it, or the Emperor intends in any, the slightest degree to encroach on their neutral rights.  Should such an encroachment be made, our government would of course have to decide what part it becomes it to act under it.  We persuade ourselves that the Emperor of France has no disposition to raise such a question between the two nations.  Should he however determine to apply that decree to the U. S., and they submit to it, it is a truth, on which you may rely with perfect confidence, that this government will instantly seize the occasion to reciprocate the same policy towards France and her allies.
Under such circumstances all our efforts to prevent it would be nugatory; indeed it would be absurd to make any.  We shall only add our desire that you will consider yourself at liberty to make such use of the above communication, or any part of it, as you may deem most conducive to the public interest; and that, as the decree referred to has proved very injurious to our Commerce and Navigation, we shall be happy to receive as early an answer to this letter as you may be able to give.  Major Hunt who will have the pleasure to deliver it to you is a very respectable citizen of the U. S.  We have the honor to be &c.

(Signed) Jas. Monroe
Wm. Pinkney.


P: S.  We omitted to mention in its proper place that an article in the treaty provides that the contracting parties are reciprocally to enjoy all such advantages in commerce and navigation as they shall respectively grant hereafter to other nations, and that the article relative to our trade with enemies colonies, while it is understood to protect, by positive concession on the part of G. B., an intercourse with such colonies, as well in the E. Indies, as in the West, if carried on as the article prescribes, does not in any degree prejudice (with a view either to the future or the past) the question, now depending before the Lords Commissrs: of Appeal, as to the legality of a direct or continious commerce between enemies colonies in the E. Indies and Europe, including the parent States.  Upon the subject of Blockade we think that something has been gained, not only by the treaty itself, but by the written declaration of the British Commissrs., delivered to us at the signature of the Treaty (as already explained) in which last a blockade is in effect defined with as much precision, and as advantageously for the general interests of neutral trade, as could be expected or perhaps desired.  The article relative to contraband contains a distinct abandonment of a most vexatious pretension, which has not only received judicial countenance in this country, but has been sanctioned by the orders of council of 1803, to extend the penalty, to which a trade in contraband of war is regularly liable, to a resumed or return voyage after the noxious articles have been deposited.
We ought to add that by one of the articles in the treaty a complete co-operation is stipulated for the abolition of the Slave Trade.


(Signed) Jas. Monroe
Wm. Pinkney.

